Exhibit 10(w)




[Missing Graphic Reference]
AWARD AGREEMENT
(For Restricted Stock Award)


To:            Number:
(Name of Award Recipient)
            Date of Grant:




There hereby is granted to you, as a key employee of Invacare Corporation (
“Invacare” ) or  of  a subsidiary, a restricted award for ______ Invacare Common
Shares, no par value, at an award price of $0.0 per Share. This award is granted
to you pursuant to the Invacare Corporation 2003 Performance Plan (the “Plan”)
and is subject to the terms and conditions set forth below.  This award is
granted for valuable future services to be rendered by you to Invacare
Corporation. Please acknowledge your acceptance of the terms of this award by
signing on  the reverse side.

             
 
 
/s/ A. Malachi Mixon, III
     
A. Malachi Mixon, III
     
Chairman and Chief Executive Officer
         


I.  VESTING AND DELIVERY OF SHARES
    You shall vest and will receive a certificate for  the percentage of shares
indicated on the date shown opposite such percentage, rounded to the nearest
whole share:


  Percentage of Award
  Shares to be delivered
On the corresponding
       Date indicated                                            Date of
Delivery of Shares
          25%                                           
          25%                                           
          25%                                           
          25%                                


Except as provided herein, the award will not vest, and you shall not receive a
certificate on each vesting date indicated above unless you are a current
employee of Invacare or a subsidiary on a continuous basis from the date hereof
through such vesting date.


II.  TERM OF AWARD
     Your award shall not be affected by any temporary leave of absence approved
in writing by Invacare and described in Section 1.421-7(h) of the Federal Income
Tax Regulations.  If you cease to be an employee for any reason other than
death, you  will forfeit any unvested shares you have not received as of the
date you terminate your employment.


    If you die while you are an employee, your estate or personal representative
shall receive the award and be entitled to all remaining award rights pursuant
to Paragraph I, until the award has fully vested and your estate or personal
representative has received all of the remaining shares not delivered to you as
of the date of your death.
 
    If the Invacare Compensation Committee (the “Committee”) finds that you
intentionally committed an act materially inimical to the interests of Invacare
or a subsidiary, your unexercised purchase rights will terminate as of the time
you committed such act, as determined by the Committee.


 
III. TERMINATION OF AWARD UNDER

 
      CERTAIN CIRCUMSTANCES



      The Committee may cancel your award at any time, in which case you shall
forfeit any unvested shares as of the date of such cancellation, if you are not
in compliance with all applicable provisions of this Agreement or the Plan or if
you, without the prior written consent of the Committee, engage in any of the
following activities:  (i)  you render services for an organization, or engage
in a business, that is, in the judgment of the Committee, in competition with
Invacare; or (ii) you disclose to anyone outside of Invacare, or use for any
purpose other than Invacare's business, any confidential  information or
material relating to  Invacare, whether acquired by you during or after
employment with Invacare, in a fashion or with a result that is or may be
injurious to the best interests of Invacare, as determined by the Committee.


   The Committee may, in its discretion and as a condition to the continuance of
this award, require you to represent in writing that you are in compliance with
all applicable provisions of this Agreement and the Plan and have not engaged in
any activities referred to in clauses (i) and (ii) above.
 
IV.  DIVIDENDS
     You shall  be entitled to all dividends with respect to all of the shares
comprising this award as of the date of the grant of this award, irrespective of
whether the shares have become vested.  Such amount shall be paid to you and
treated appropriately for tax purposes.


V.  CHANGE IN CONTROL
     Upon  a change in control (as such term is defined in the Plan), unless and
to the extent otherwise determined by Invacare's Board of Directors, the vesting
of this award will accelerate and you shall receive all shares not previously
vested and delivered to you.


VI.  TRANSFERABILITY
       This Agreement shall be binding upon and inure to the benefit of any
successor of Invacare and your heirs, estate and personal representative.  Your
award shall not be transferable other than by  Will or the laws of descent and
distribution.


VII.  ADJUSTMENTS OR AMENDMENTS
        In the event that, subsequent to the date of this Agreement, the
outstanding common shares of Invacare are, as a result of a stock split, stock
dividend, combination or exchange of shares, exchange of other securities,
reclassification, reorganization, redesignation, merger, consolidation,
recapitalization, liquidation, dissolution, sale of assets or other such change,
including, without limitation, any transaction described in Section 424(a) of
the Code, increased, decreased, changed into or exchanged for a different number
or kind of shares of stock or other securities of Invacare or another entity or
converted into cash, then, except as otherwise provided below, there shall
automatically be substituted for each Invacare common share subject to the
unvested portion of the award, the amount of cash or other securities or
property into which each outstanding Invacare Common Share shall be converted or
exchanged. Notwithstanding the preceding provisions of this Article VII, the
Committee may, in its sole discretion, make other adjustments or amendments to
the securities subject to the award and/or amend the provisions of the Plan
and/or this Agreement (including, without limitation, accelerating the date on
which shares shall vest), to the extent appropriate, equitable and in compliance
with the provisions of Section 424(a) of the Code to the extent applicable and
any such adjustment or amendment shall be final, binding and conclusive.  Any
such adjustment or amendment shall provide for the elimination of fractional
shares.


VIII.  PROVISIONS OF PLAN CONTROL
         This Agreement is subject to all of the terms, conditions and
provisions of the Plan (all of which are incorporated herein by reference) and
to such rules, regulations, and interpretations related to the Plan as may be
adopted by the Committee and as may be in effect from time to time.  In the
event and to the extent that this Agreement conflicts or is inconsistent with
the terms, conditions, and provisions of the Plan, the Plan shall control, and
this Agreement shall be deemed to be modified accordingly.  The Committee has
authority to interpret and construe any provision of this Agreement and its
interpretation and construction shall be binding and conclusive.


IX.   LIABILITY
        The liability of Invacare under this Agreement and any distribution of
shares made hereunder is limited to the obligations set forth herein with
respect to such distribution and no term or provision of this Agreement shall be
construed to impose any liability on Invacare, its officers, employees or any
subsidiary with respect to any loss, cost or expense which you may incur in
connection with or arising out of any transaction in connection with this
Agreement.


X.  WITHHOLDING
      You agree that, as a condition to your receipt of the shares awarded
hereunder,  Invacare may make appropriate provision for tax withholding with
respect to the transactions contemplated by this Agreement.


XI.  EXECUTION OF STOCK POWERS
      Four stock certificates, each prepared in your name, shall be produced as
of the date of this award.  Each certificate shall correspond to the number of
shares you shall receive on a specific vesting date pursuant to paragraph I, and
will be retained by Invacare until such vesting date.  You agree that, as a
condition to your receipt of this award, that you will execute a blank stock
power  to be referenced to and attached to each certificate, and you further
agree and understand that in the event you forfeit any unvested shares for any
reason as further described in this award, Invacare will use such stock power
you have exercised to transfer title of the certificate to Invacare
Corporation.  Upon delivery of any certificate on the appropriate vesting date,
the related executed stock power shall also be delivered to you, or in the event
of your death, to your estate or personal representative.




ACCEPTANCE


The undersigned hereby accepts the terms of the restricted stock award granted
herein and acknowledges receipt of a copy of the Invacare Corporation 2003
Performance Plan.


_________________________        ___________________
(Signature of Award Recipient)                                            (Date)